 Case 5:20-cv-01559-JGB-SHK Document 30-10 Filed 12/14/20 Page 1 of 3 Page ID #:484



1    SAMANTHA CHOE (SBN: 252002)
     schoe@cov.com
2    ADDISON THOMPSON* (SBN: 330251)
     athompson@cov.com
3    SYLVIA HUANG (SBN: 313358)
     syhuang@cov.com
4    ANNIE SHI (SBN: 327381)
     Covington & Burling LLP
5    415 Mission St., Ste. 5400
     San Francisco, CA 94105
6    Telephone: (415) 591-6000
7    JENNIFER STARK (SBN: 267062)
     Jennifer.Stark@disabilityrightsca.org
8    AARON FISCHER (SBN: 24739
     Aaron.Fischer@disabilityrightsca.org
9    ANNE HADREAS (SBN: 253377)
     Anne.Hadreas@disabilityrightsca.org
10   SARAH GREGORY (SBN: 303973)
     Sarah.Gregory@disabilityrightsca.org
11   KIM PEDERSON (SBN: 234785)
     Kim.Pederson@disabilityrightsca.org
12   Disability Rights California
     1330 Broadway, Suite 500
13   Oakland, CA 94612
     Telephone: (510) 267-1200
14   Facsimile: (510) 267-1201
15   Attorneys for Plaintiffs
16   * C.D. California admission application forthcoming
17
                                UNITED STATES DISTRICT COURT
18
                            CENTRAL DISTRICT OF CALIFORNIA
19
                                      EASTERN DIVISION
20
     RICHARD HART et al., individually and on           Case No. 5:20-cv-1559-JGB-SHK
21
     behalf of all others similarly situated,
22                                                      DECLARATION OF KENNETH
                  Plaintiffs,                           LOWERY
23
     v.                                                 Date: TBD
24                                                      Time: TBD.
     STEPHANIE CLENDENIN, Director of                   Judge: Hon. Jesus G. Bernal
25                                                      Courtroom: 7D
     California Department of State Hospitals, in
26   her official capacity et al.,                      Compl. filed: 08/05/2020
27
                  Defendants.
28

                                                    1
                                   DECLARATION OF KENNETH LOWERY
 Case 5:20-cv-01559-JGB-SHK Document 30-10 Filed 12/14/20 Page 2 of 3 Page ID #:485



1                         DECLARATION OF KENNETH LOWERY
2    I, Kenneth Lowery, hereby declare:
3          1.     I make this declaration based on my own personal knowledge and if called
4    to testify I could and would do so competently as follows:
5          2.     I am currently a patient on Unit 23 at Patton State Hospital (Patton) in San
6    Bernardino County, California.
7          3.     I have been at Patton since 2002, when I was committed here after being
8    found not guilty by reason of insanity for criminal acts that happened in 2000. The
9    maximum prison sentence I could have received if I had been convicted was nine years. I
10   have been re-committed six times under Penal Code section 1026.5. During the 18 years
11   I have been at Patton, I have never been conditionally released for treatment in the
12   community. I feel like I do everything that my treatment team asks me to do, but I still
13   don’t know what I have to do to get out of here.
14         4.     I am an Army veteran. I served for ten years, from 1985 to 1995. I served
15   in Operation Continue Hope in Somalia and Operation Desert Shield in the Middle East.
16   I have PTSD from things I experienced while I was in the Army.
17         5.     I am African-American, 54 years old, and live with several medical
18   problems. I am obese. I have type 2 diabetes and use insulin. I also have asthma and
19   hypertension.
20         6.     I learned from the news that my medical problems put me at high risk for
21   serious illness or death if I catch COVID-19. Now, I am seeing on the news that
22   COVID-19 cases are going up again and I wonder whether the vaccine will be ready in
23   time to prevent many more people from dying.
24         7.     So far, no patient on Unit 23 has tested positive for COVID-19.
25         8.     However, we have been put on quarantine because staff who works on our
26   unit has been exposed to the virus. Most recently, we were put on quarantine in
27   November. During quarantine, we are not allowed to leave the unit. We eat our meals in
28   the day hall on Unit 23, and we are very close together when we eat. Because we eat all

                                                  2
                                  DECLARATION OF KENNETH LOWERY
 Case 5:20-cv-01559-JGB-SHK Document 30-10 Filed 12/14/20 Page 3 of 3 Page ID #:486



1    of our meals on the unit, it seems like the unit is dirtier than it is when we leave the unit
2    to go to the dining hall.
3          9.     I try to keep to myself as much as possible, but it is difficult because there is
4    not a lot of space on the unit to keep my distance from people.
5          10.    I am a man of faith. I teach a Bible study in the day hall on Sunday
6    mornings. I trust in God and pray he will see me through this very stressful time here at
7    Patton.
8
9    I declare under penalty of perjury of the laws of the State of California and the United
10   States that the foregoing is true and correct. Executed on the 9th day of December, 2020
11   in Patton, California.
12                                                         /s/ Kenneth Lowery*
13                                                         Kenneth Lowery
14
15   * In light of COVID-19 regional stay-at-home orders and related COVID-19
16   correspondence delays, the declarant has requested and authorized that Plaintiffs’ counsel
17   enter an e-signature on his behalf. See Declaration of Kim Pederson, filed concurrently
18   herewith. Given the circumstances related to the COVID-19 pandemic and public health
19   orders, Plaintiffs’ counsel respectfully request an exception to Local Rule 5-4.3.4(a)(3),
20   and will file the hand-signed declaration upon receipt, consistent with any further
21   direction from the Court.
22
23
24
25
26
27
28

                                                    3
                                   DECLARATION OF KENNETH LOWERY
